Judgment, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered April 17, 1990, which denied and dismissed petitioner’s application to annul respondent’s denial of its petition for administrative review, unanimously affirmed, without costs.
In this CPLR article 78 proceeding, petitioner challenges respondent’s determination which affirmed the District Rent Administrator’s ("DRA”) determination that petitioner overcharged a tenant by improperly applying two, instead of one, rent guideline increases within a one year guideline period, and that the petitioner also improperly charged the tenant for an additional occupant in the apartment.
Our review of an administrative agency’s finding is limited to whether the finding was rationally based. (Matter of Plaza Mgt. Co. v City Rent Agency, 48 AD2d 129, affd 37 NY2d 837.) Pursuant to Rent Guidelines Board Order No. 11, it was clearly not irrational for the DRA to conclude that only one rent guideline increase is permitted within a guideline period even if the prior tenant vacates and more than one new lease is executed in the one year guideline period. As to the charge for the additional occupant, there were no specific guideline increases permitted for such a situation at the time the instant tenancy took effect.
Finally, while petitioner urges that respondent’s failure to compensate petitioner for allowing an additional occupant constitutes an unconstitutional "taking”, petitioner has not met the "heavy burden of overcoming the presumption of constitutionality” that attaches to the rent laws, (de St. Aubin v Flacke, 68 NY2d 66, 76.)
We have considered all other claims and find them to be without merit. Concur—Milonas, J. P., Rosenberger, Kassal and Rubin, JJ.